DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on October 19, 2020 have been received and entered. Claims 1, 5 and 6 have been amended, while claims 2-6, 7-21 have been canceled. Claims 25-29 have been newly added. Claims 1, 5-6, 25-28 and 29 are pending in the instant application.  
Election/Restrictions
Applicant’s election of claims 1-6 (group I) in the reply filed on October 19, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Priority
This application is a 371 of PCT/US17/27636 filed on 04/14/2017 that claims priority from US provisional application no 62/473,253 filed on 03/17/2017 and US provisional 62/323,163 filed on 04/15/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2019, 01/22/2020, 06/18/2020, 07/21/2020 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1, 5-6, 25-28 and 29 are under consideration. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In the instant case, claim 1 recite a typographical error in reciting “the nucleotide sequence SEQ ID NO: 7”. The phase should be replaced WITH -- the nucleotide of sequence SEQ ID NO: 7-- or -- the nucleotide sequence as set forth in SEQ ID NO: 7--. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rodino-Klapac et al (Journal of Translational Med 2007, 5:45, 1-11), Dickson et al (WO 2015/197232, dated 12/30/2015, or USP 10166272 ) as evidenced by Heller et al (Alternative to Gene Replacement for Duchenne Muscular Dystrophy using Human Alpha7 Integrin (ITGA7), Doctoral Dissertation 2014, page 15, abstract only) and Rodino et al (hereafter 2, Molecular Therapy vol. 18 no. 1, 109–117 2010). 
	Claims are drawn to a recombinant AAV AAVrh74 vector comprising in the 5' to 3' direction an inverted terminal repeat (ITR), a muscle-specific control element, a chimeric intron sequence, the nucleotide sequence of SEQ ID NO: 7, a poly A tail, and an ITR.
With respect to claim 1, Rodino-Klapac et al teach pAAV of serotypes an 8-like isolate (rh-74) comprising in the 5' to 3' direction an inverted terminal repeat (ITR), a muscle-specific control element, a chimeric SV40 intron sequence, a nucleotide sequence encoding micro-dystrophin , a poly A tail, and an ITR (see figure 1A). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 6, it is disclosed that said rAAV is suspended in sterile buffered saline that is used to infuse said vector in subject in need thereof and said vector is capable of transducing microdystrophinin muscle fiber and also exhibit restoration of expression of α-sarcoglycan and β-sarcoglycan (see figure 4) and therefore composition comprising said AAV vector in sterile solution disclosed in Rodino-Klapac is for therapeutic purposes (see page 5, col. 1, para. 2, figure 3 and 4). Dickson discloses a recombinant AAV vector comprising a nucleotide sequence as set forth in SEQ ID NO: 5 having at least 85% identity with SEQ ID NO: 7 encoding human micro . It is further disclosed that SEQ ID NO: 5 is under control of a muscle specific promoter in a rAAV vector for the gene therapy of muscular dystrophies (page 26, line 15 - page 28, line 25; page 35, line 13 - line 32). Dickson explicitly teaches using nucleic acid sequence encoding said micro dystrophin that is optimized for use in humans. Dickson further discloses codon optimization for a given species such as human is routine in art to improve initiation of translation. - The sequence is optimized based on transfer RNA frequencies in human and GC content is increased to promote RNA stability. As a result and in a specific case, codon optimization for humans advantageously leads to 63% of codons being modified and the GC content increased to over 60%. This depends on the original (before optimization) microdystrophin sequence and the target host (human) (see page 12, lines 19-29). Rodino-Klapac/ Dickson differ from claimed invention by not disclosing (i) using a codon optimized human cDNA as set forth in SEQ ID NO: 7 in rh74.
Before the effective filing date of instant application, Heller et al disclose rh74 vector that function efficiently in muscle cells comprising full-length human cDNA that is codon optimized and synthesized by GenScript Inc. The cDNA is cloned into an AAV2 ITR containing plasmid, which contained a consensus Kozak sequence, an SV40 intron, and a synthetic polyadenylation site. An MCK promoter/enhancer (GenBank Accession No. M21390) derived sequence is used to drive muscle-specific gene expression. The promoter is synthesized by GenScript Inc. following derivation with some modifications. It is composed of the mouse MCK enhancer (206 bp) fused to the 351 bp MCK promoter (-351-0 MCK) (557bp as recited in disclosed figure 19 of instant application). After the promoter, the 53 bp endogenous mouse MCK Exon1 (untranslated) was added for efficient transcription initiation (same as figure 19 of the instant application). This inclusion has been shown to improve expression with other promoters including CMV and troponin It is further disclosed that addition of 50 bp from MCK exon1 improves expression. The MCK exon 1 was followed by the SV40 late 16S/19S splice signals (97 bp) (same as one disclosed in instant application figure 19) and a small 5’UTR (61 bp) (see page 15 of the dissertation). 
Accordingly, in view of the teachings of Rodino-Klapac, Dickson, Heller and Rodino (2), it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to modify the vector of Rodino-Klapac by using codon optimize coding sequence of human micro dystrophin sequence in order to enhance gene expression as suggested micro dystrophin with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence of micro dystrophin. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO: 7 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of human micro dystrophin fall into the general requirements for human micro dystrophin, as in Rodino (2 see page 114, col. 2, para. 3) and Dickson. Hence, it would appear that Applicant's contribution to the art is simply to claim codon optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon optimization of micro dystrophin, and was already able to codon optimized micro dystrophin, before the effective filing date of instant invention. Hence, absent evidence of any unexpected superior result, it is prima facie obvious to one the artisan to codon optimize human micro dystrophin as disclosed in prior art to express at higher level in order to improve gene therapy. One who would have practiced the invention would have had reasonable expectation of success because codon optimization of to improve gene expression was already known in the art in an obvious manner to produce gene product, as the Artisan already recognized the usefulness of codon optimized human micro dystrophin was disclosed in Rodino (2, see page 114, col. 2, para. 3). Thus, it would have only required routine experimentation to optimize the coding sequence of modified human micro dystrophin using the techniques and software known in art and as disclosed in Rodino (2) and Dickson.. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rodino-Klapac et al (Journal of Translational Med 2007, 5:45, 1-11), Dickson et al (WO 2015/197232, dated 12/30/2015) ,  Heller et al (Alternative to Gene Replacement for Duchenne Muscular Dystrophy using Human Alpha7 Integrin (ITGA7), Doctoral Dissertation 2014, page 15, abstract only) , Rodino et al (hereafter 2, Molecular Therapy vol. 18 no. 1, 109–117 2010) and Argov (WO2013102904, dated 7/11/2013) and  Martin et al (USPG20180250423, dated 9/6/2018, EFD 09/17/2015).
The teaching of Rodino-Klapac, Dickson, Heller, Rodino (2) have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing that the MCK promoter is as set forth in SEQ ID NO: 10 and chimeric intron is nt 444-993 of SEQ ID NO: 9. 
Argov disclose the relevant sequence of MCK promoter as set forth in SEQ ID NO: 29 that has 100% sequence identity to SEQ ID NO: 10 (see sequence search report), while Martin teaches nucleotide 845 to 954 of SEQ ID NO: 2 that has 100% sequence identity with chimeric intron as set forth in nt 444-993 of SEQ ID NO: 9 . 

    PNG
    media_image2.png
    449
    1081
    media_image2.png
    Greyscale

At the time of filing of this application it would have been obvious to one of ordinary skill in the art to modify the AAV vector encoding codon optimize human micro dystrophin as described by Rodino-Klapac, Dickson, Heller, Rodino (2) by using the MCK promoter sequence and chimeric intron as disclosed in Argov and Martin according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art provided explicit motivation to use MCK promoter sequence and chimeric intron that was disclosed prior art function well in muscle cells in vivo for sustained period of time (supra). One of skill in the art would have had a reasonable expectation of success in combining the teachings of prior art with those of Argov because prior art successfully reported using MCK promoter for 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 25 recite vector of claim 1 further comprising a chimeric intron sequence between said nucleotide sequence and said muscle specific control element. However, it is noted that vector of claim 1 recite in 5’ to 3’ direction a muscle specific promoter, a chimeric intron sequence and the nucleotide sequence of SEQ ID NO: 7. Therefore, chimeric intron sequence between recited   elements in claim 25 is not further comprising to the vector of claim 1 as placement and presence of chimeric intron is recited in base claim. Likewise, claim 26 recite vector of claim 1, further comprising a poly A tail 3' of said nucleotide sequence, wherein the sequence of said poly A tail is set forth as nucleotides 4585 to 4640 of SEQ ID NO:9. It is noted that vector of claim 1 recite in 5’ to 3’ direction a muscle specific promoter, a chimeric intron sequence and the nucleotide sequence of SEQ ID NO: 7 a poly A tail, and an ITR. Therefore, a poly A tail in claim 26 is not further comprising to the vector of claim 1 as a poly A tail is already recited in base claim. The specification teaches rAAV vector comprises the MCK promoter, a chimeric intron sequence, the coding sequence for the micro-dystrophin gene, poly A, ampicillin resistance and the pGEX plasmid backbone with pBR322 origin or replication (see 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 5-6, 25-28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 7, 41, 42-43 of copending Application No. 16092706.. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claimed in ‘706 uses the vector claimed in the instant application. In the instant case, claims are directed to a recombinant AAVrh74 vector comprising in the 5' to 3' direction an inverted terminal repeat (ITR), a muscle-specific control element, a chimeric intron sequence, the nucleotide sequence SEQ ID NO: 7, a poly A tail, and an ITR. Dependent claims limit the muscle-specific control element comprises the nucleotide sequence of SEQ ID NO: 10or SEQ ID NO: 11, chimeric intron sequence is set forth as nucleotides 844-993 of SEQ ID NO:9 and  poly A tail is set forth as nucleotides 4585 to 4640 of SEQ ID NO:9. In contrast, claims in ‘706 are directed to a method that uses an AAVrh74 expressing micro-dystrophin (claim 2, 7) for parental administration, wherein the nucleotide sequence is set forth in SEQ ID NO: 7 or 9 (Claim 41) and wherein micro-dystrophin is operably linked to a muscle-specific control element comprises the nucleotides 236 to 799 of SEQ ID NO: 9. It is relevant to note that SEQ ID NO: 9 encompass all the claimed element including MCK promoter, chimeric intron, human coding sequence, polyA tail (see sequence search report of SEQ ID NO7). Thus, instantly claimed rAAVrh74 is encompassed by the method specifically claimed in ‘706.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632